DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) an apparatus suitable for use with a fan and a compressor of an air- conditioning system and configured to provide a plurality of selectable capacitance values, comprising: a cover assembly comprising: a deformable cover mountable to the case; six capacitor cover terminals electrically connectable to external equipment, each capacitor cover terminal corresponding to one of the six capacitive devices, wherein the deformable cover is configured to displace at least one of the six capacitor cover terminals upon an operative failure of at least one of the six capacitive devices; a common cover terminal electrically connectable to external equipment, the common cover terminal having at least one electrical contact extending from the deformable 

The prior art does not teach or suggest (in combination with the other claim limitations) an apparatus suitable for use with one or both of a fan or a compressor of an air-conditioning system, the apparatus comprising: a deformable cover mountable to the case; two capacitor cover terminals electrically connectable to external equipment, each capacitor cover terminal corresponding to one of the two capacitive devices, and each capacitor cover terminal having at least one contact extending from the deformable cover; a common cover terminal electrically connectable to external equipment, the common cover terminal having at least one electrical contact extending from the deformable cover; and a circuitry connection terminal for connecting and disconnecting external equipment from a circuit (claim 30 and its dependents).  

The prior art does not teach or suggest (in combination with the other claim limitations) an apparatus suitable for use with one or both of a fan or a compressor of an air-conditioning system, the apparatus comprising: a cover mountable to the case; two capacitor cover terminals electrically connectable to external equipment, each capacitor cover terminal corresponding to one of the two capacitive devices, and each capacitor cover terminal having at least one contact extending from the cover; a common cover terminal electrically connectable to external equipment, the common cover terminal having at least one electrical contact extending from the cover; a circuitry connection terminal for connecting and disconnecting external equipment from a circuit; wherein the 

The prior art does not teach or suggest (in combination with the other claim limitations) an apparatus suitable for use with a fan or a compressor of an air- conditioning system, the apparatus comprising: a cover assembly comprising: a cover mountable to the case; a capacitor cover terminal electrically connectable to external equipment, a common cover terminal electrically connectable to external equipment, the common cover terminal having at least one electrical contact extending from the cover; a circuitry connection terminal for connecting and disconnecting external equipment from a circuit, wherein the circuitry connection terminal is configured to connect to a start capacitor having a capacitance value that is suitable for starting the compressor of the air-conditioning system; wherein the circuitry connection terminal is connected to the capacitor cover terminal, and the connection is located beneath the cover, and wherein the capacitive device is connected to the fan or the compressor during operation of the air-conditioning system (claim 44 and its dependents).	

The examiner notes that connecting the common terminal of Rayno ‘510 or Miller ‘205 would render the reference inoperable for its intended purpose (i.e. an electrical disconnection will not occur upon an operative failure). 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/David M Sinclair/Primary Examiner, Art Unit 2848